DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A and Species 2 in the reply filed on 7/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-7, 11, and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B/1, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/9/2022 and 3/9/2021 are compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Yonekubo et al. (US 2003/0058302 A1).
Regarding claim 1:
	Yonekubo et al. disclose a printhead comprising
	a plurality of jetting channels (Fig. 4) comprising a first jetting channel configured to jet a first print fluid (from the head unit for jetting e.g. black ink), and a second jetting channel configured to jet a second print fluid (from the head unit for jetting e.g. yellow ink: paragraphs 144-145 & Fig. 4); and
	a driver circuit (electronic driving system 39) communicatively coupled to receive a drive waveform (driving signal COM: Fig. 14) comprising non-jetting pulses (DP2, DP3) and jetting pulses (DP1),
	wherein the driver circuit is configured to receive a gating signals comprising a first active gating signal ([101]) designated for jetting the first print fluid (paragraphs 145, 226), and a second active gating signal ([011]) designated for jetting the second print fluid (paragraphs 145, 226),
	wherein the driver circuit is configured to selectively apply the non-jetting pulses and the jetting pulses from the drive waveform to the actuators of the first jetting channels based on the first active gating signal o jet the first print fluid (at least when black nozzles are to jet a middle dot: Fig. 14),
	wherein the driver circuit is configured to selectively apply the jetting pulses from the drive waveform to the actuators of the second jetting channels based on the second active gating signal to jet the second print fluid (at least when yellow nozzles are to jet a large dot: Fig. 14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 8-10, 12-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 6547352 B1) in view of Panchawagh et al. (US 2015/0197085 A1).
Regarding claims 1 and 14:
	Ikeda discloses a printhead comprising
	a plurality of jetting channels (Figs. 2-3) comprising a first jetting channel configured to jet a first print fluid (pigment/first nozzles 2i), and a second jetting channel configured to jet a second print fluid (dye/second nozzles 2j: col. 6, lines 10-34 & Fig. 6); and
	a driver circuit (shown in Fig. 14) communicatively coupled to receive a drive waveform (Fig. 15) comprising first jetting pulses (P1) and second jetting pulses (P2),
	wherein the driver circuit is configured to receive a gating signals comprising a first active gating signal designated for jetting the first print fluid, and a second active gating signal designated for jetting the second print fluid (such signals are inherent to col. 11, line 46 – col. 12, line 17),
	wherein the driver circuit is configured to selectively apply the first jetting pulses and the jetting pulses from the drive waveform to the actuators of the first jetting channels based on the first active gating signal to jet the first print fluid (col. 11, line 46 – col. 12, line 17 & Figs. 14-15),
	wherein the driver circuit is configured to selectively apply the jetting pulses from the drive waveform to the actuators of the second jetting channels based on the second active gating signal to jet the second print fluid (col. 11, line 46 – col. 12, line 17 & Figs. 14-15).
	Ikeda does not expressly disclose that the first jetting pulses include non-jetting pulses.
	However, Panchawagh et al. disclose a printhead having a driving circuit (on-board controller 19) that receives a drive waveform (500: Fig. 5), the drive waveform including a non-jetting pulse (compensating pulse 510) along with a jetting pulse (drive pulse 520) so as to compensate for systematic variations across jetting channels (paragraph 53).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Idea’s invention such that at least the first jetting pulse includes a non-jetting pulse, as suggested by Panchawagh et al., so as to compensate for systematic variations of jetting channels.
	Examiner notes that, in the currently presented printhead claim, the printhead itself must be differentiated over prior art in terms of structure rather than function to be patentable.  Receipt of various signals (i.e. drive waveform, gating signals) by the printhead do not appear to affect the structure of the printhead.  Therefore, the recited particulars of these signals amount to an intended use for the claimed printhead structure.
Regarding claim 4:
	Ikeda’s modified printhead comprises all the limitations of claim 1, and Panchawagh et al. also disclose that the non-jetting pulses and the jetting pluses are in the same voltage direction (Fig. 5), and the non-jetting pulses have in-phase timing with a resonance frequency of the first jetting channels in response to the jetting pulses (paragraph 50).
Regarding claim 8:
	Ikeda’s modified printhead comprises all the limitations of claim 1, and Ikeda also discloses that the actuators comprise piezoelectric actuators (10: Fig. 3).
Regarding claim 9:
	Ikeda’s modified printhead comprises all the limitations of claim 1, and Ikeda also discloses that the printhead further comprises:
a first manifold (ink supply chamber 3 for pigment inks) configured to supply the first print fluid to the first jetting channels (col. 6, lines 10-35 & Fig. 2); and
a second manifold (ink supply chamber 3 for dye inks) configured to supply the second print fluid to the second jetting channels (col. 6, lines 10-35 & Fig. 2).
Regarding claim 10:
	Ikeda’s modified printhead comprises all the limitations of claim 1, and Ikeda also discloses that the first print fluid comprises a first color of ink (col. 6, lines 10-35); and the second print fluid comprises a second color of ink (col. 6, lines 10-35).
Regarding claim 12:
	Ikeda’s modified printhead comprises all the limitations of claim 1, and Ikeda also discloses that the first jetting channels for a first row of nozzles (nozzles 2a: Fig. 6); and the second jetting channels form a second row of nozzles (nozzles 2b: Fig.6).
Regarding claim 13:
	Ikeda’s modified printhead comprises all the limitations of claim 1, and Ikeda also discloses that the printhead is comprised in a jetting apparatus (Fig. 1) that also comprises a jetting controller (at least control part 21 + drive signal generation circuit 40) configured to provide the drive waveform and the gating signals to the printhead (Fig. 14).
Regarding claim 20:
	Ikeda discloses a jetting control system for controlling a printhead comprising a plurality of jetting channels (Figs. 2-3), the jetting control system comprising
	a jetting controller (see Fig. 14) that includes at least one processor (control part 21) configured to:
		generate a drive waveform (Fig. 15) comprising first jetting pulses (P1) and second jetting pulses (P2);
		designate a first active gating signal for jetting a first print fluid (for jetting pigment inks: col. 11, line 46 – col. 12, line 17 & Fig. 15);
		designate a second active gating signal for jetting a second print fluid (for jetting dye inks: col. 11, line 46 – col. 12, line 17 & Fig. 15);
	a driver circuit (see Fig. 14) communicatively coupled to the jetting controller (Fig. 14), and to actuators (piezoelectric elements 13) of the jetting channels (Fig. 14),
	wherein the driver circuit is configured to:
		receive the drive waveform and gating signals from the jetting controller, wherein the gating signals include the first active gating signal and the second active gating signal (such signals are inherent to col. 11, line 46 – col. 12, line 17);
		selectively apply the first jetting pulses from the drive waveform to the actuators of a first subset of the jetting channels (pigment/first nozzles 2i) based on the first active gating signal to jet the first print fluid (col. 11, line 46 – col. 12, line 17); and
		selectively apply second jetting pulses from the drive waveform to the actuators of a second subset of the jetting channels (dye/second nozzles 2j) based on the second active gating signal to jet the second print fluid (col. 11, line 46 – col. 12, line 17).
	Ikeda does not expressly disclose that the first jetting pulses include non-jetting pulses.
	However, Panchawagh et al. disclose a printhead having a driving circuit (on-board controller 19) that receives a drive waveform (500: Fig. 5), the drive waveform including a non-jetting pulse (compensating pulse 510) along with a jetting pulse (drive pulse 520) so as to compensate for systematic variations across jetting channels (paragraph 53).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Idea’s invention such that at least the first jetting pulse includes a non-jetting pulse, as suggested by Panchawagh et al., so as to compensate for systematic variations of jetting channels.

Allowable Subject Matter
Claims 2-3 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-3 appear to contain allowable subject matter because the prior art of record does not disclose or make obvious a printhead comprising a driver circuit configured to “when the gating signal selected for a second jetting channel of the second jetting channels comprises the second active gating signal, output the jetting pulse from the drive waveform as a second driver output signal to the actuator of the second jetting channel, wherein the non-jetting pulse is blocked from the second driver output signal based on the second active gating signal.”  It is this limitation, in combination with other features and limitations of claim 2, that indicates allowable subject matter over the prior art of record.
Similarly, claims 15-16 appear to contain allowable subject matter because the prior art of record does not disclose or make obvious a method for driving a printhead comprising the step of selectively applying, at the driver circuit “when the gating signal selected for a second jetting channel of the second jetting channels comprises the second active gating signal, output the jetting pulse from the drive waveform as a second driver output signal to the actuator of the second jetting channel, wherein the non-jetting pulse is blocked from the second driver output signal based on the second active gating signal.”  It is this limitation, in combination with other features and limitations of claim 15, that indicates allowable subject matter over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2006/0164450 A1 discloses a drive waveform having a jetting pulse (310) and a non-jetting pulse (320), wherein a driver circuit uses gating signals (301, 402) for selectively applying the jetting pulse and non-jetting pulse (Fig. 4).
	US 2012/0218331 A1 discloses a drive waveform having a jetting pulse (PD) and a non-jetting pulse (PS), wherein a first jetting channel, for jetting a first ink, is actuated at a different frequency (i.e. alternately) than a second jetting channel, for jetting a second ink (Fig. 7-8, 10-11).
	US 6758544 B2 discloses a drive waveform having a jetting pulse (DP3) and a non-jetting pulse (DP4), wherein a driver circuit uses gating signals to selectively apply the jetting pulse and for selectively applying the non-jetting pulse for black jetting channels (Fig. 7).
	US 2020/0238694 A1 discloses a drive waveform having a jetting pulse (P1, P2) and a non-jetting pulse (P3), wherein a driver circuit uses gating signals (“pulse selection data”) to selectively apply the jetting pulse and to selectively apply the non-jetting pulse (Figs. 5-6), wherein the gating signals selectively apply a different combination of jetting pulses according to the type/color of ink to be jetted (Fig. 11).

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/            Primary Examiner, Art Unit 2853